Dixon, J.
(dissenting).
I vote to reverse this decree only so far as it allows losses resulting from sales which were made after the insolvency of the insurance company. Against such losses the insured should have guarded himself by reinsuring, for the cost of which a return of the proportionate part of the premium will be compensation.
But for losses resulting from sales made before insolvency, I find no way to indemnify the insured, except by permitting such losses to be proved, according to the terms of the policy, against the assets held by the receiver. His right to such indemnity seems indisputable, and no inequity can be done to other creditors by postponing (if necessary) the distribution of the fund, until the amount of those losses can be ascertained.
For reversal — Depue, Dixon, Garrison, Gummere, Lippincott, Magie, Van Syokel, Bark alow, Bogert, Dayton, Hendrickson, Nixon — 12.
For affirmance — None.